Citation Nr: 0615083	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  00-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for allergic rhinitis with 
nasal obstruction on the left side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1992, and had subsequent periods of membership in 
the Air Force Reserve and National Guard from February 1992 
to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefit sought on 
appeal.   

In February 2001, the Board remanded the case to the RO in 
order to arrange for a personal hearing before a traveling 
member of the Board.  The veteran subsequently declined such 
hearing.  In August 2003, the Board remanded the case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming entitlement to service connection for 
allergic rhinitis with nasal obstruction on the left side.  
The Board has determined that additional development is 
necessary prior to completion of its appellate review for the 
following reasons.  

The RO has denied this claim on the basis that service 
medical records showed that the veteran had allergic rhinitis 
when he entered service, and he was treated for allergic 
rhinitis during service; and that on discharge there were no 
complaints, and the evidence does not show aggravation 
causing a permanent residual.  Essentially, the RO determined 
that a preexisting allergic rhinitis underwent no increase in 
severity during service by way of aggravation during service. 

In his November 1999 substantive appeal, however, the veteran 
stated that before entering the Air Force in 1979, he never 
experienced any episodes of allergy symptoms except for 
allergy to cats; but that after entering, he was diagnosed 
with many allergies.  

A review of the service medical records does not reflect that 
the veteran had a preexisting allergic rhinitis.  Although 
the claims file does not contain records of an enlistment 
examination, service medical records reflect that the veteran 
was first seen for a problem with allergies in 1985.  In June 
1985 he was seen for an initial interview in connection with 
allergies, and an allergy record was initiated.  The 
treatment record noted that a work-up had been done in 
February 1985.  An allergy extract injection record shows 
that the veteran began injections treatment at the time of 
the June 1985 visit, and shows that the veteran received 
periodic injection treatment from then until July 1989. 

At the time of a December 1991 separation examination, the 
veteran indicated that he had hay fever.  The examiner 
commented that the reference to hay fever referred to 
moderate to severe allergic rhinitis that was seasonal all 
year long, and caused by grasses, molds, and pollens in the 
air.  The veteran had had this from 1981 to 1991, but was 
without medication since 1989.  The examiner indicated also 
that this was present while the veteran was living in Italy 
and California, and most severe in Ohio.  The veteran had 
treated the condition with unknown medicine, usually making 
full recovery after each episode.  The examiner also 
indicated that the last recurrence was in 1989, and that 
there was full recovery.  The report of examination at that 
time shows a normal evaluation for nose and sinuses.

A military sick call record dated in April 1993 shows that 
the veteran was seen for complaints of itching nose, 
sneezing, and congestion.  After examination, the assessment 
was allergic rhinitis.

During a November 1996 enlistment examination, the report of 
medical history shows that the veteran reported that he had 
hay fever, which was moderate, and treated with 
desensitization shots since 1980.  On examination, evaluation 
of the nose and sinus was normal.

During a July 1999 VA examination, the veteran reported that 
he had a history of allergic rhinitis, which is very bad all 
day and usually causes him to experience rhinorrhea.  He 
reported that he had received desensitization injections for 
about ten years, but was not receiving any at this time.  On 
examination, the examiner found evidence of a nasal 
obstruction (of approximately 30 percent) on the left side.  
After examination, the report includes a diagnosis of 
allergic rhinitis with nasal obstruction on the left side.  

During an October 2001 military examination, the report of 
medical history shows that the veteran reported a 
past/current medical history of hay fever or allergic 
rhinitis.  The report of examination at that time shows that 
on examination, the evaluation of the nose and sinuses was 
normal.  

A military dental health questionnaire dated in November 2003 
shows that the veteran reported that he had hay fever.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  

In this case, the claims file does not contain an entrance 
examination.  However, the remainder of the service medical 
records for the period of active service from 1979 to 1992 
reflect that the veteran was first treated for allergies in 
1985 and received injection treatments from June 1985 until 
July 1989.  At the December 1991 separation examination, the 
veteran reported having hay fever, which is a seasonal 
variety of allergic rhinitis.  See Dorland's Illustrated 
Medical Dictionary 619 (28th ed. 1994).  Although allergic 
rhinitis was not diagnosed at that examination, in the 
medical history section of the report, the examiner did 
comment extensively about the nature and history of the 
veteran's allergic rhinitis, which the report indicated began 
in 1981.  

The veteran has subsequently been assessed as having allergic 
rhinitis, initially in April 1993 and most recently during VA 
examination in July 1999.  Further, subsequent to that during 
an October 2001 military examination, and November 2003 
military dental health questionnaire, the veteran has 
reported contemporaneous complaints of hay fever and/or 
rhinitis.

The veteran is competent to describe the symptoms of a 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise 
and he does not argue otherwise.

As discussed above, in July 1999, the veteran was examined by 
VA in connection with the present claim, and the examiner 
diagnosed allergic rhinitis with nasal obstruction on the 
left, however, the examination report does not contain an 
opinion with respect to whether that disorder is related to 
service.  Therefore, an opinion is required.  The evidence of 
record shows a diagnosis of allergic rhinitis with nasal 
obstruction on the left, as recently as July 1999; and shows 
a continuity of complaints which the veteran has associated 
with the claimed disability.  

Therefore, the Board finds that after obtaining any 
additional medical records indicated by the veteran, the 
veteran should be scheduled for an examination to determine 
the nature and etiology of any claimed allergic rhinitis with 
nasal obstruction on the left.  VA is required to provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Fulfillment of the 
statutory duty to assist includes the requirement of 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior treatment so 
that the evaluation of the claimed disability will be fully 
informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

On remand as instructed below, the RO should make 
arrangements for an examination by a physician with the 
appropriate expertise, to provide an opinion as to whether 
any allergic rhinitis with nasal obstruction on the left had 
its onset or was aggravated during active duty. 
 
Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, the ruling announced 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
would be for consideration.  As such, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  

In this regard, the notice provided to the appellant is 
inadequate with respect to these elements.  As this question 
is involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the appellant as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.
 
 Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period since July 1999.

3.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature and etiology of any allergic 
rhinitis with nasal obstruction on the 
left side.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail. The claims 
file should be made available to the 
examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.    

After reviewing the records contained in 
the claims file, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
rhinitis and/or nasal obstruction 
symptomatology constituting a chronic 
disease: (a) had its onset during the 
veteran's military service; or  (b) is 
otherwise medically related to service.

The examiner should include in the report 
the rationale for any opinion expressed.  
If the examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to respond.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


